atj¥m
/FT   IN CLERK* OFFICE
aUPROC COURT,SniE OF W^SHINQTQN
                                                             SUSAN L. CARLSON
    DATE JAM2 5ga!^!                                       SUPREME COURT CLERK
—t(XAa]saaas>\ .
       GH&JUSmCE                  ]

                  IN THE SUPREME COURT OF THE STATE OF WASHINGTON


   JONATHAN J. SPRAGUE, a married man,                             No. 93800-8


                         Petitioner,                                 En Banc



  SPOKANE VALLEY FIRE DEPARTMENT, a                       Filed     JAN 2 5
  fire district; MIKE THOMPSON and LINDA
  THOMPSON, husband and wife, and the
   marital community composed thereof.

                         Respondents.




          WIGGINS, J.—The Spokane Valley Fire Department (SVFD or Department) fired

 Captain Jonathan Sprague for persistently including religious comments in e-mails that he

 sent through the SVFD computer systems and items he posted on the SVFD electronic

 bulletin board. Sprague sued the Department for violating his First Amendment free speech

 rights. See U.S. Const, amend. I. The trial court and Court of Appeals declined to address

 the merits of Sprague's claims, instead concluding that his earlier, unsuccessful appeal to

 the Spokane County Civil Service Commission (Commission) collaterally estopped his

 lawsuit.


          We reverse. Sprague has met his initial burden to show that SVFD's restrictions on

 his speech violated the First Amendment. On remand, the burden will shift to SVFD to show

 by a preponderance of the evidence that it would have reached the same decision as to

 respondent's employment termination even in the absence of the protected conduct. Nor
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

does collateral estoppel bar this lawsuit. Accordingly, we remand the case to the superior
court for further proceedings consistent with this opinion.


                           FACTS AND PROCEDURAL HISTORY

  I.   Factual History

       Sprague served as a firefighter, and eventually as a captain, for SVFD. During his

employment, Sprague and other SVFD employees formed the Spokane County Christian

Firefighter Fellowship (Fellowship). Sprague created a list of work e-mail addresses for 46

firefighters'' that he believed were interested in the Fellowship's activities. Sprague began

using SVFD's e-mail system to send e-mails about the Fellowship's activities.

       SVFD had a policy governing use of its e-mail system (Policy 171). It stated that the

e-mail system was to be used for SVFD business only and "should not be used for personal

business." SVFD acknowledged that some personal use of the e-mail system was

acceptable, so long as it was "linked" to SVFD business. For example, SVFD would allow

an employee to use the e-mail system to arrange for a dog sitter if the employee had to stay

late or cover a shift.


       in addition to its e-mail system, SVFD maintained an electronic bulletin board as a

convenient method to contact all 180 SVFD employees across various firehouses. The

record does not contain an official policy governing this bulletin board, but evidence indicated

that it was used for a variety of personal business, including selling snow tires, requesting

tickets to a concert, or seeking recommendations for a babysitter.

       SVFD also provided an employee assistance program (EAP) for the benefit of its

employees, administered by SVFD's health insurer. The insurer prepared newsletters for


^ At the time, there was a total of 180 SVFD employees.

                                               2
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

SVFD employees that touched on various mental health issues and topics like parenting.
These newsletters were sent to SVFD employees through SVFD's e-mail system.

Newsletters discussed suicide, "caregiver depression" and how to "change your mood,"

eating disorders, compulsive gambling, binge drinking, and team building.

         Sprague contends that the topics discussed in the EAR newsletters were open for

discussion via SVFD's e-mail system. SVFD disagrees, claiming that it does not "invite

comment or discussion from SVFD employees" on the EAR newsletters. However, SVFD

acknowledges that an employee could "respond to a particular EAR e-mail and inform SVFD

employees of other resources available on the topics discussed within the EAR newsletters,

as well as the time, place, and contact information of the organization or event." Sprague

argues this was precisely what he was doing in his e-mails and electronic bulletin board

posts that discussed the Fellowship.

         Sprague posted information about the Fellowship's meetings and newsletters on

SVFD's electronic bulletin board. For example, one bulletin board post discussed the topic

of suicide and contained two scriptural quotes.

         Sprague sent e-mails through SVFD's system about the Fellowship to his self-

compiled e-mail list of other firefighters. One e-mail asked recipients to vote on a logo for

the Fellowship. Some logos contained the image of a cross and the phrase "soli Deo gloria,"

which translates to "glory to God alone." Two additional logos contained the image of a

flame.


         Other e-mails that Sprague sent over SVFD's e-mail system contained a link to the

Fellowship's newsletter, as well as brief messages. The record contains five such messages

that Sprague sent over SVFD's e-mail system in 2012. In April, he sent a message
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

discussing suicide, the Fellowship's logo, supplements, and social activities. In May,
Sprague sent out an e-mail with a quote about Christ, which also discussed leadership,

suicide, and social activities. In July, Sprague sent an e-mail titled "More discussion about

leadership and suicide prevention." In August, Sprague sent an e-mail discussing how

teachings from the Bible could help individuals and families deal with difficult situations.

Finally, in September, Sprague sent an e-mail about how biblical teachings can help alleviate

stress and an update on a previous activity.

       These e-mails and postings generated controversy among Sprague's supervisors.

They took progressive discipline against Sprague in an effort to halt his communications

about the Fellowship on SVFD's e-mail and bulletin board systems. A member of the

Spokane Valley Board of Fire Commissioners sent a letter to Sprague, requesting that he

stop using SVFD's e-mail system and use his personal e-mail address instead:

       If you wish to send personal emails while on duty (if otherwise permitted under
       SVFD policy), you may do so using a personal e-mail account (such as
       Hotmail, Gmail, Yahoo or Comcast account). Using a personal email account,
       you may only send messages to other personal email accounts. You may not
       use a personal email account to send messages or solicitations [to] official
       SVFD accounts.


Sprague did not use his personal e-mail and continued to send e-mails over SVFD's e-mail

system. In turn, his supervisors continued their efforts to halt his communications.

       SVFD's letters focused on the religious content of Sprague's postings:

      The inappropriate and prohibited behavior involved written content that was
      of a religious nature, including religious symbols. . . . The inappropriate and
      prohibited behavior involved the use of language and written content that was
      of a religious nature, specifically the quotation of scripture.

Valerie Biladeau, SVFD's representative in the lawsuit, testified that the problem with

Sprague's e-mails was that they were not "content neutral." She stated that although the
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

"subject language" of Sprague's e-mails was the same as the EAP newsletters, they offered
tips "from his interpretation of what [Sprague] had read in the Bible." This was an issue
because SVFD "want[ed] to keep everything content neutral to separate church from state

because [it is] a state organization." She told Sprague that the "content of the who. where,
what, why and when is okay, but [to] please remove the scripture."

       Despite his supervisors' continued warnings, Sprague continued to post on the

bulletin board and send e-mails about the Fellowship over SVFD's e-mail system.

Eventually, Sprague was terminated from SVFD on the recommendation of the fire chief and

SVFD's Board of Fire Commissioners. His discharge was a direct result of the e-mails and

bulletin board postings, as well as his failure to obey his superiors' orders to cease the

communications.


 II.   Procedural Historv

       Sprague appealed his termination to the Spokane County Civil Service Commission.

Sprague argued that SVFD violated his right to exercise his religion and his right to free

speech. The Commission held a hearing in which Sprague and SVFD were represented by

counsel, made opening statements, called witnesses, cross-examined them, and presented

documentary evidence. Both parties filed posthearing briefs.

       The Commission found that SVFD's policies were equally applied to all employees

and prohibited the expression of all religious views. The Commission ruled in favor of SVFD

and upheld Sprague's termination. Sprague did not appeal the Commission's adverse

decision, which became final.

       Sprague then filed this action in Spokane County Superior Court. He sued under 42

U.S.C. section 1983, claiming that SVFD violated his First Amendment rights of free speech

and free exercise of religion, as well as his equal protection rights under the Fourteenth
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

Amendment.^ Sprague also claimed that SVFD violated Title VII of the Civil Rights Act of
1991.3 He made additional state law claims, arguing that SVFD violated his free speech

rights, free exercise of religion rights, and equal protection rights under Washington State
Constitution article I, sections 5, 11, and 12. Finally, Sprague argued that SVFD

discriminated against him on the basis of his religion under RCW 49.60.180 and 49.60.210.

       SVFD moved for summary judgment, arguing that the decision of the Commission

collaterally estopped Sprague from bringing these claims. Sprague filed a countermotion for

partial summary judgment, seeking a declaration that SVFD's policy was unconstitutional.

The superior court agreed with the Commission's reasoning that SVFD's policy was not

discriminatory because it applied equally to all employees in prohibiting expression of

religious views:

       The fire department made a decision that rather than try to parse this out, or
       just have an open system which allowed for complete discussions of religious
       issues in connection with fire department issues, they chose not to have any
       of that type of religious discussion. They were not favoring one position or
       another. This was truly an "I do not want to go there" type of policy.

Accordingly, the superior court denied Sprague's motion and granted SVFD's motion,finding

that Sprague's claims were collaterally estopped by the Commission's hearing. The court

also discussed the First Amendment free speech issues at length, concluding that SVFD's

policies were "viewpoint neutral." Sprague appealed both the superior court's decision to

grant SVFD's motion for summary judgment based on collateral estoppel and the trial court's

decision to deny his motion for partial summary judgment that SVFD's policy was

unconstitutional.




^ U.S. Const, arnend. XIV.
M2 U.S.C. §§ 1981, 2000.
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

       Division Three of the Court of Appeals heard Sprague's appeal. In a three-way split

decision, the Court of Appeals upheld the superior court's grant of summary judgment to

SVFD. Sprague v. Spokane Valley Fire Dep't, 196 Wn. App. 21, 381 P.3d 1259 (2016). The
majority concluded that Sprague's claims were collaterally estopped by two factual findings

made by the Commission:(1)'"Sprague was not terminated for religious reasons'" and (2)

'"there was no evidence presented . . . that the rules were applied unevenly and with

discrimination based upon Sprague's expression of his Christian views.'" Id. at 31 (alteration

in original). The majority did not reach Sprague's as-applied constitutional challenge to

SVFD's policy. Id. at 30.

       The dissent argued that collateral estoppel did not apply and that, as applied, SVFD's

e-mail policy. Policy 171, was likely unconstitutional. Id. at 50, 63-64. The dissent would

have reversed summary judgment and remanded for a determination of which of Sprague's

e-mails overlapped with the EAP newsletter topics and whether or not SVFD could have

fired Sprague based on his communications that were outside those topics. Id. at 64.

       Sprague petitioned this court for review of the trial court's grant of summary judgment

to SVFD on the issue of collateral estoppel and for review of the trial court's denial of

summary judgment to Sprague on the issue of whether SVFD's policy was constitutional.

We granted review on both issues without limitation.

                                 STANDARD OF REVIEW

       We review a trial court's summary judgment decisions de novo. Scrivener v. Clark

Coll., 181 Wn.2d 439, 444, 334 P.3d 541 (2014). "Summary judgment is appropriate only

when there is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law." Id.] CR 56(c). In such circumstances, this court may grant

summary judgment. See, e.g.. In re Estate ofToland, 180 Wn.2d 836, 854, 329 P.3d 878
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

(2014)(reversing a trial court's grant of summary judgment and granting the opposing party's
motion for summary judgment); LaMon v. Butler, 112 Wn.2d 193, 199 n.5, 770 P.2d 1027
(1989) ("Washington courts have held many times that summary judgment should be
granted when reasonable persons, giving all reasonable inferences to the nonmoving party,
could only conclude that the moving party is entitled to judgment. In such cases, there is no
genuine issue of material fact."(emphasis added))."^ "Constitutional challenges are questions
of law and are also reviewed de novo." City of Redmond v. Moore, 151 Wn.2d 664, 668, 91

P.3d 875(2004). Finally, we review de novo whether collateral estoppel applies. Christensen

V. Grant County Hosp. Dist. No. 1, 152 Wn.2d 299, 305, 96 P.3d 957(2004).

                                         ANALYSIS

       As explained below, we reverse the grant of summary judgment to SVFD on the basis

of collateral estoppel and conclude that SVFD engaged in viewpoint discrimination.

"Although the rejection of one party's cross motion for summary judgment does not compel

a court to grant the opposing party's cross motion for summary judgment, we hold that to be

the appropriate remedy in this case." Weden v. San Juan County, 135 Wn.2d 678, 710, 958

P.2d 273 (1998).

       Here, neither party argues before this court that the First Amendment issue should

be remanded to the trial court. Instead, all parties argue that they are entitled to judgment

on the constitutional issue as a matter of law. Accordingly, the parties recognized in several

places that the material facts of the case are undisputed. See, e.g.. Clerk's Papers(CP) at

425 ("It is undisputed that Mr. Sprague used SVFD computers and email, public resources.



 See also White v. State, 131 Wn.2d 1, 16-18, 929 P.2d 396 (1997)(affirming summary judgment
on an issue where an employee claimed violation of his free speech rights under the First
Amendment).

                                              8
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

to send and disseminate his personal emails."), 473 ("SVFD does not dispute Sprague's
description of its policy.").

       In addition, both the Commission and the trial court also recognized that the material

facts of the case were undisputed. In its findings and decision, the Commission stated,"The

facts relating to this matter are, for the most part, undisputed." Id. at 52. In the hearing on

the parties' motions for summary judgment, the trial judge stated, "As I indicated in my

questioning, it appeared to me in looking at this case that, irrespective of what the parties

might think, there is a lot more agreement than there is disagreement." Report of

Proceedings (RP) at 45.

       Both parties have had multiple opportunities to present evidence on the issues. At

the trial court, SVFD and Sprague presented over 100 pages of motions, memoranda,

declarations, depositions, and other evidence in response to whether SVFD's application of

Policy 171 was unconstitutional. See, e.g., CP at 328-406, 421-58, 467-87. The trial court

heard oral arguments from both parties about the constitutional issue and made several

findings, including that Policy 171 was viewpoint neutral. RP at 28-38(discussing Sprague's

motion for partial summary judgment that SVFD's policy was unconstitutional), 38-41

(responding to Sprague's arguments that SVFD's policy was unconstitutional), 45-49 (trial

court concluding that SVFD's policy was viewpoint neutral). The parties also presented

evidence and arguments in many forms before the Commission. CP at 51-53 (noting that

the parties had counsel present, made opening statements, called witnesses, presented

documentary exhibits, and filed posthearing briefs).

       We acknowledge that some of our colleagues would prefer that we direct the trial

court on remand to reevaluate all the evidence regarding Sprague's motion for partial
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

summary judgment that SVFD violated the First Amendment. But a remand to review all the
evidence yet again would be redundant and unnecessary. The parties have already

presented the evidence to both the Commission and the trial court. RP at 50-51 (trial court's

"view is the . . . Commission . . . can make factual findings . . . which may support or not

support a constitutional finding. It is just the constitutional finding itself they cannot make.

But they made all the necessary findings to support one and the issue was argued to them."

(emphasis added)). Sprague's employment was terminated five years ago, and this case

was filed almost four years ago. Sprague has gone through a civil service commission

hearing and decision, a superior court hearing and decision, a Court of Appeals hearing and

decision, and a hearing in this court, and now awaits a decision on his complaint. We are

unwilling to prolong these proceedings unnecessarily. Both parties have had ample

opportunity to present evidence on whether there are genuine issues of material fact

regarding the constitutional issue presented here.

       Based on the evidence that the parties have presented, we conclude that there are

no genuine issues of material fact regarding whether SVFD engaged in viewpoint

discrimination when it applied Policy 171 to Sprague's speech. As a result, we hold that

Sprague has met his initial burden to show that SVFD's restrictions on his speech violated

the First Amendment. Accordingly, the scope of remand is limited to issues left open by this

decision, that is, whether the termination of Sprague's employment was justified and if not,

what damages Sprague suffered. We remand these issues to the trial court.

  I.   Sprague's First Amendment Rights

       The heart of this case is whether SVFD attempted in a viewpoint neutral manner to

restrict Sprague's speech. Contrary to the concurrence-dissent's characterization, both



                                              10
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

parties understood the appeal to encompass consideration of this issue.® Compare Suppl.
Br. of Sprague at 14 ("[T]he trial court erred in failing to grant Sprague's motion for partiai

summary judgment asking the policy to be declared unconstitutional."), with Suppl. Br. of

Resp'ts at 7-8 (arguing that if collateral estoppel does not apply, "SVFD's policy is

constitutional"). Thus, in addition to the question of coilateral estoppei, the other question

presented is whether SVFD's restrictions on Sprague's speech were constitutional.®

          Three United States Supreme Court cases control our analysis of this point: Lamb's

ChapelJ Rosenberger,^ and Good News Ciub.^ Following the precedent established in

those cases, we conclude that SVFD violated Sprague's First Amendment right to free

speech when it restricted Sprague's speech that discussed the same topics as the EAR


® The concurrence-dissent mischaracterizes our holding as one suggesting that use of "government
resources to promote specific religious concepts is entirely appropriate, and that any attempt by a
government employer to regulate such activity is unconstitutional." Concurrence-dissent at 1-2. We
neither hold nor suggest such a position. Both our state constitution and the federal constitution
restrict the use of government resources to promote religion. We do not stray from this indisputable
fact. Instead, our holding today merely recognizes that when a government permits speech, it may
not discriminate against only certain viewpoints—whether those viewpoints are religious or not. This
holding is consistent with both state and federal constitutional law restricting the use of government
resources in the context of religious messages. Our holding also does not prohibit government
employers from taking appropriate action to prevent parties from using government resources in an
unconstitutional manner.
® The concurrence-dissent takes further issue with our analysis of this claim, arguing that we "ignor[e]
a critical, unresolved question of fact" about whether SVFD had an unwritten discriminatory policy.
Id. at 1. We acknowledge that Sprague characterizes his claim as a challenge to an "unwritten" SVFD
policy that prohibited religious speech. See Suppl. Br. of Sprague at 7. However, the concurrence-
dissent elevates form over substance by concluding Sprague did not challenge Policy 171 at all.
Sprague clearly challenges any and all action SVFD took when it restricted his speech. SVFD
justified its restrictions as constitutional on the basis of Policy 171 and the establishment clause.
See, e.g., Suppl. Br. of Resp'ts at 10-12. Thus, we cannot evaluate whether SVFD's actions were
constitutional without also evaluating whether SVFD applied Policy 171 in a viewpoint neutral manner
and whether its actions were justified under the establishment clause. As a result, we agree with the
way that the Court of Appeals framed the question—as an as-applied challenge to Policy 171. See
Sprague, 196 Wn. App. at 32-33.
^ Lamb's Chapel v. Ctr. Moriches Union Free Sch. Dist., 508 U.S. 384, 113 S. Ct. 2141, 124 L. Ed.
2d 352(1993).
® Rosenberger V. Rector & Visitors of Univ. ofVa., 515 U.S. 819, 115 S. Ct. 2510, 132 L. Ed. 2d 700
(1995).
3 Good News Club v. Milford Cent. Sch., 533 U.S. 98, 121 S. Ct. 2093, 150 L. Ed. 2d 151 (2001).

                                                  11
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

newsletters. While SVFD's policy was reasonable, SVFD applied it to Sprague in a manner

that was not viewpoint neutral. SVFD permitted some viewpoints, but excluded Sprague's
viewpoint. Also, SVFD's interest in avoiding an establishment clause violation does not
outweigh Sprague's interests under the First Amendment. Permitting equal access to a

forum does not endorse religion.

       However,three factors limit our analysis of whether SVFD's policy violated Sprague's

free speech rights. First, although Sprague raised both constitutional and statutory claims,

he briefed only his constitutional claims on appeal. We will not consider arguments that a

party fails to brief. Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 808-09, 828

P.2d 549 (1992). Thus, we do not examine Sprague's statutory claims.

       Second, Sprague also failed to adequately brief his claims under the Washington

Constitution. He does not cite any law establishing that he has greater protections under the

Washington Constitution than under the First Amendment. See Suppl. Br. of Sprague at 16.

We will not examine whether the Washington Constitution provides greater protection than

the United States Constitution unless a party adequately briefs the Gunwall^^ factors. Malyon

V. Pierce County, 131 Wn.2d 779, 791, 935 P.2d 1272 (1997). Therefore, we confine our

analysis to whether SVFD's policy violated Sprague's rights under the First Amendment.

       Third, although Sprague expressed his religious beliefs, on appeal he relies only on

the free speech clause of the First Amendment, not on the exercise of religion clause. See

Suppl. Br. Sprague at 13. As a result, we address only whether SVFD's policy violated

Sprague's free speech rights.


  State V. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).
   We do not reach the other First Amendment issues in the case, such as whether the
accommodations that SVFD offered Sprague, including sending messages via his personal e-mail
address, satisfy the exercise of religion clause.

                                                    12
Sprague y. Spokane Valley Fire Dep't et al.
No. 93800-8

   Public Employees Retain Their Free Speech Rights under the First Amendment
       It is well settled that public employees do not surrender their First Amendment rights

to speak freely on matters of public concern merely because they are employed by a public
entity. Garcetti v. Ceballos, 547 U.S. 410, 417, 126 8. Ct. 1951, 164 L. Ed. 2d 689 (2006).
The "State may not discharge or otherwise discipline an employee on a basis that infringes

upon that employee's constitutionally protected interest in freedom of speech." White v.

State, 131 Wn.2d 1, 10, 929 P.2d 396 (1997).

       An employee's right to speak, however, is not absolute, id. The State, as an employer,

also has a legitimate interest '"in promoting the efficiency of the public services it performs

through its employees.'" Garcetti, 547 U.S. at 417 (quoting Pickering v. Bd. of Educ., 391

U.S. 563, 568, 88 S. Ct. 1731, 20 L. Ed. 2d 811 (1968)). The court must perform a balancing

test to determine whether the interest of the public employee in speaking on a matter of

public concern outweighs the interest of the State in efficiently providing its public services.

id.] White, 131 Wn.2d at 10.

       A public employee's speech will be protected under the First Amendment if it meets

two criteria: (1) the employee was speaking as a citizen on a matter of public concern and

(2) the employee's interest in speaking outweighs the employer's interest in restricting the

employee's speech. White, 131 Wn.2d at 11; see also Garcetti, 547 U.S. at 418 (requiring a

determination of whether an "employee spoke as a citizen on a matter of public concern").

       First, the court must decide the threshold issue of whether the employee spoke as a

citizen on a matter of public concern. White, 131 Wn.2d at 11. This is a question of law.''^ id.


  The United States Court of Appeals for the Federal Circuit has split regarding whether this is a
question of law or a mixed question of law and fact. See Mayhew v. Town of Smyrna, 856 F.3d 456,
462(6th Cir. 2017); see also Moss v. City ofPembroke Pines, 782 F.3d 613,617-18(11th Cir. 2015).


                                               13
 Sprague v. Spokane Valley Fire Dep't et al.
 No. 93800-8


 Second, if the employee spoke as a citizen on a matter of public concern, the court then

 applies the Pickering^^ balancing test to determine whether the employee's interest in

 speaking outweighed the employer's interest in promoting the efficiency of its operations.

 White, 131 Wn.2d at 11. There are several relevant factors that a court may consider in this

 analysis:

       (1) the time, place and manner of the employee's speech; (2) whether the
       statement would create problems in maintaining discipline by immediate
       supervisors or harmony among co-workers; (3) whether the employment
       relationship is one in which personal loyalty and confidence are necessary;
       and (4) whether the speech impeded the employee's ability to perform daily
        responsibilities.

 Id. at 15 (citation omitted). An employer need not show actual disruption, and the court may

 defer to an employer's predictions of harm. Id.

        "Generally, when a free speech challenge arises in regard to activity on property

 owned and controlled by the government, a court will engage in a 'forum analysis' to

 determine the level of judicial scrutiny that applies [to the restriction]." Bradburn v. N. Cent.

 Reg'l Library Dist., 168 Wn.2d 789, 813, 231 P.3d 166 (2010). Traditionally, there are three

 different kinds of forums in which a government may restrict speech: public forums, limited

 public forums, and nonpubiic forums."""^ Sanders v. City of Seattle, 160 Wn.2d 198, 209-11,

 156 P.3d 874 (2007). Here, the parties agree that SVFD's e-mail system and electronic

 bulletin board are nonpubiic forums.




We follow the United States Supreme Court's ruling in Connick v. Meyers, which states that the
question is one of law. 461 U.S. 138, 148 n.7, 103 S. Gt. 1684, 75 L. Ed. 2d 708(1983)("The inquiry
into the protected status of speech is one of law, not fact."); see also White, 131 Wn.2d at 11 ("fllhe
first inquiry before the court is whether the speech involved is protected by the First Amendment.
This is a question of law.").
"Pickering, 391 U.S. at 568.
  But see Lyrissa Lidsky, Pubiic Forum 2.0, 91 B.U. L. Rev. 1975, 1989-91 (2011)(questioning
whether there remains a viable analytical line between limited public forums and nonpubiic forums).

                                                 14
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

       In nonpublic forums, the employer's interest in regulating speech is highest and
receives the least scrutiny. City of Seattle v. Mighty Movers, Inc., 152 Wn.2d 343, 361, 96

P.3d 979 (2004). An employer may restrict employees' speech as long as the restrictions

are reasonable and viewpoint neutral. Id. (quoting Cornelius v. NAACP Legal Def. & Educ.

Fund, Inc., 473 U.S. 788, 806, 105 8. Ct. 3439, 87 L. Ed. 2d 567 (1985)). A reasonable

restriction "need not be the most reasonable or the only reasonable limitation." Cornelius,

473 U.S. at 808. Instead, the employer may create any reasonable restriction to ensure that

the forum will be reserved for its intended purpose. Mighty Movers, 152 \A/n.2d at 361.

       However, a reasonable restriction cannot be justified when it "is in fact based on the

desire to suppress a particular point of view." Cornelius, 473 U.S. at 812. When the

government targets particular views taken by speakers on a subject, it violates the First

Amendment's requirement of viewpoint neutrality. Rosenberger, 515 U.S. at 829. "'[T]he

government violates the First Amendment when it denies access to a speaker solely to

suppress the point of view he espouses on an othen/vise includible subject.'" Lamb's Chapel,

508 U.S. at 394 (quoting Cornelius, 473 U.S. at 806).

       With these considerations in mind, we proceed to apply this test to Sprague's case.

   1. Sprague Spoke as a Citizen

       In Garcetti, the Supreme Court held that a public employee's speech merits First

Amendment protection only when that employee speaks as a citizen. 547 U.S. at 423-24.

Thus, an employee's speech is not protected when that employee speaks pursuant to his or

her official duties. Id. at 421. Recently, the Court refined this analysis, holding that "[t]he

critical question under Garcetti is whether the speech at issue is itself ordinarily within the

scope of an employee's duties, not whether it merely concerns those duties." Lane v. Franks,

    U.S.      , 134 S. Ct. 2369, 2379, 189 L. Ed. 2d 312 (2014). When determining whether

                                              15
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

an employee's speech was within the scope of the employee's duties, courts have

considered several factors: "the speech's impetus; its setting; its audience; and its general

subject matter," Mayhew, 856 F.Sd at 464, as well as whether the employee confined his

communications "within his chain of command," id. at 466, and whether the employee spoke

in "direct contravention to his supervisor's orders," Dahlia v. Rodriguez, 735 F.3d 1060,

1074-75 (9th Cir. 2013). The Lane Court also clarified that "the mere fact that a citizen's

speech concerns information acquired by virtue of his public employment does not transform

that speech into employee—rather than citizen—speech." 134 S. Ct. at 2379. Consequently,

the Garcetti exception to First Amendment protection "must be read narrowly to encompass

speech that an employee made in accordance with or in furtherance of the ordinary

responsibilities of her employment, not merely speech that concerns the ordinary

responsibilities of her employment." Alves v. Bd. of Regents of Univ. Sys. of Ga., 804 F.3d

1149, 1162(11th Cir. 2015).

       Here, it is clear from the record that Sprague's ordinary duties as an SVFD captain

did not include sending e-mails about the Fellowship. Sprague testified that his objective in

speaking was fellowship between "people of like-minded faith, just to be an encouragement

to everybody." In pursuit of this objective, Sprague discussed the Fellowship and the mental

health and well-being of firefighters, including issues of suicide and stress relief. He directly

e-mailed 46 firefighters and posted on the electronic bulletin board, which was accessible to

180 SVFD employees. Sprague did not confine his communications to the chain of

command; instead he spoke in direct contravention of his supervisors' orders. Sprague's

supervisors characterized the e-mails as falling outside the scope of "official SVFD

business." CP at 393 ("You may not use department email to post, discuss, or in any way



                                              16
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

disseminate communications that are sent of any purpose other than official SVFD business.

This means you cannot send messages using you[r] official SVFD email which discuss the
Fellowship or any other private purpose."). With this evidence in mind, we conclude that

Sprague spoke as a citizen; his e-mails were not sent in the course of his ordinary duties as

an SVFD captain.

    2. Sprague Spoke on a Matter of Public Concern

        Even when a public employee speaks as a citizen, the First Amendment protects only

speech that touches on a matter of public concern. Connick v. Myers, 461 U.S. 138, 145-

49, 103 S. Ct. 1684, 75 L. Ed. 2d 708 (1983). Whether speech is a matter of public concern

is a question of law. White, 131 Wn.2d at 11. Topics of public concern include current matters

of political or social concern to the community,"'® speech relating to public education,"'®

suspected abuse and proper care of nursing home patients, speech concerning the proper




   Connick, 461 U.S. at 146; see also Johnson v. County of LA. Fire Dep't, 865 F. Supp. 1430, 1436
(C.D. Cal. 1994)(concluding that a firefighter's reading of Playboy magazine constituted a matter of
public concern because it contained "articles relating to politics, sports, arts and entertainment," as
well as "stories by prominent authors and interviews with public figures"); Stephen Allred, From
Connick to Confusion: The Struggle to Define Speech on Matters of Public Concern, 64 Ind. L.J. 43,
50(1988)("a category of cases In which the speech clearly constitutes a matter of public concern ...
involve speech on an issue of current community debate"); Helen Norton, Constraining Public
Employee Speech: Government's Control ofIts Workers'Speech To Protect Its Own Expression, 59
Duke L.J. 1, 9(2009)(noting that a matter of public concern is "speech that addresses 'a subject of
legitimate news interest; that is, a subject of general interest and of value and concern to the public
at the time of publication'" (quoting City of San Diego v. Roe, 543 U.S. 77, 83-84, 125 S. Ct. 521,
160 L. Ed. 2d 410 (2004)).
  Pickering, 391 U.S. at 571-72; Allred, supra, at 65(stating that issues of education policy constitute
matters of public concern).
  White, 131 Wn.2d at 11-12.



                                                  17
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

functioning of government,^® and public safety.''® In contrast, when an employee speaks on

a matter of personal interest, such as a personal grievance against his or her employer, the

First Amendment does not protect the employee's speech. See Smith v. Bates Tech. Coll.,

139 Wn.2d 793, 814-16, 991 P.2d 1135(2000)(holding that an employee who filed multiple

grievances against her employer was not speaking on a matter of public concern).

        Only some of Sprague's communications touch on matters of public concern. The e-

mails he sent that discuss the mental health and well-being of firefighters, such as issues of

suicide and stress relief, relate to public safety and are matters of public concern. Sprague's

former boss had recently committed suicide, and SVFD paid for Sprague to take suicide

prevention courses. Given this context, it is fair to conclude that the mental health of SVFD

firefighters, responsible for protecting the public safety of Spokane County, was likely a

matter of particular and current concern to the community at the time of Sprague's e-mails.

Other courts have held that similar issues relating to the mental health of firefighters

constitute matters of public concern:

       [L]ow morale, even personal discontent among the empioyees of a fire
       department can affect the ability of the organization to fulfill its duties in



   Clairmont v. Sound Mental Health,632 F.3d 1091,1103(9th Cir. 2011)(stating that speech dealing
with the functioning of government and speech that assists the public in evaluating the performance
of public agencies are matters of public concern); Robinson v. York, 566 F.3d 817, 823 (9th Cir.
2009)(concluding that speech concerning the misconduct of police officers and an alleged cover-up
were matters of public concern); Johnson v. Multnomah County, 48 F.3d 420, 425 (9th Cir. 1995)
(holding that "misuse of public funds, wastefulness, and inefficiency in managing and operating
government entities" are matters of public concern); StrinnI v. Mehlville Fire Prot. Dist., 681 F. Supp.
2d 1052, 1072 (E.G. Mo. 2010) (concluding that "criticism of public officials or their policies" are
matters of public concern).
   Clairmont, 632 F.3d at 1104 (holding that "speech exposing policies that put people in jeopardy"
is a matter of public interest); Strinni, 681 F. Supp. 2d at 1072(concluding that "public safety issues
in terms of the number and qualifications of [firefighters]" is of public concern); Fire Fighters Ass'n v.
Barry, 742 F. Supp. 1182, 1190 (D.D.C. 1990) (finding that the ability of a fire department to fight
fires effectively and protect public safety was a matter of public concern); Allred, supra n.11, at 63
(categorizing speech on public safety and welfare as a matter of public concern).

                                                   18
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

         protecting the public safety. And the ability of a fire department to fight fires
         effectively[ ]is obviously a matter of public concern.

Fire Fighters Ass'n, 742 F. Supp. at 1190.

         Sprague's e-mails discussing leadership also constitute matters of public concern.

Courts have held that speech dealing with the functioning of government, including the

efficiency of management and operations of agencies, are matters of public concern. See,

e.g., Clairmont v. Sound Mental Flealth, 632 F.3d 1091, 1103 (9th Cir. 2011); Johnson v.

Multnomah County,48 F.3d 420,425(9th Cir. 1995). This includes criticism of public officials

or their policies. See Strinni v. Melville Fire Prot. Dist, 681 F. Supp. 2d 1052, 1072 (E.D.

Mo. 2010). The leadership skills of SVFD firefighters certainly has an impact on the efficient

operation of firefighting. Again, Sprague's former boss had recently committed suicide and

the leadership of SVFD likely was a matter of particular and current public concern. In this

environment, some criticism of SVFD management's leadership also was likely to be a

matter of public concern, especially if there was a sense that SVFD management could have

done or needed to do more to assist firefighters struggling with mental health issues. See

CP at 84(SVFD paid for Sprague to take suicide prevention classes, and Sprague joined

the department's "intervention team"). Given this context, Sprague's e-mails and posts

discussing leadership may be fairly characterized as a matter of public concern.2°




  This is not to say that Sprague's e-mails criticizing SVFD leadership were necessarily protected
by the First Amendment. In certain circumstances where "personal loyalty and confidence are
necessary," the employer's interest in restricting speech may outweigh an employee's interest in
speaking. White, 131 Wn.2d at 15. A fire department, where employees depend on one another in
life-threatening situations, may be such a circumstance. See Anzaldua v. Ne. Ambulance & Fire Prot.
Dist, 793 F.3d 822, 834(8th Cir. 2015)('"When lives may be at stake in a fire, an espirit de corps is
essential to the success of the joint endeavor.'" (internal quotation marks omitted)(quoting Shands
V. City of Kennett, 993 F.2d 1337,1344-45 (8th Cir. 1993))). We discuss this issue in further detail
below.


                                                 19
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

       However, some of Sprague's communications clearly fall outside the scope of public

concern. The communications that he sent discussing the Fellowship's social activities and

logo design are not matters of public concern. They in no way relate to public safety, the

efficiency of government operations, or any other topic of public concern. Consequently, any

of Sprague's communications that touched on these topics do not merit protection under the

First Amendment, and SVFD was justified in restricting Sprague's speech in those contexts.

   3. Sprague's Interest in Speaking Outweighed SVFD's Interests

       Having concluded that Sprague's communications discussing the mental health of

firefighters and leadership are matters of public concern, we now turn to the Pickering

balancing test.

       Under the Pickering balancing test, the court must "balance the interests of the

employee against the interests of the employer and . . . determine, as a matter of law, which

of those interests is greater." White, 131 Wn.2d at 14. The government has a legitimate

interest in the "effective and efficient fulfillment of its responsibilities to the public." Connick,

461 U.S. at 150. And, in nonpublic forums, such as those at issue here, the government's

interest in restricting speech is at its highest. Cornelius, 473 U.S. at 799-800. So long as the

government's restrictions are reasonable and viewpoint neutral, they are constitutional.

Good News Club, 533 U.S. at 106-07.

       Here, Policy 171, restricting use of the e-mail system to SVFD business, was

reasonable. However, SVFD applied Policy 171 to Sprague in a discriminatory manner that

was not viewpoint neutral; SVFD permitted the discussion of topics such as suicide, mental

health, and team-building over its e-mail system via the EAP newsletters and potential

employee discussion, but prohibited Sprague from speaking on these same topics from his

religious viewpoint.

                                                20
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

   a. Policy 171 Was Reasonable

       The government may permissibly regulate a nonpublic forum so that it remains useful

for the purpose to which it is dedicated. Mighty Movers, 152 Wn.2d at 360-61. The

regulations need not be the most reasonable or the only reasonable limitation. Id. at 361.

Thus, we must examine whether SVFD's restrictions on its e-mail system and electronic

bulletin board were reasonable in light of the purposes that they were intended to serve.

       Here, SVFD's e-mail system was intended for "business use related to 8VFD."

SVFD's restrictions requiring that its employees use the e-mail system only for official SVFD

business are clearly rationally related to this purpose. Indeed, Sprague does not appear to

contest that Policy 171 was reasonable.

       The record does not contain an official policy specifying the purpose of the SVFD

electronic bulletin board. SVFD's representative testified that the general purpose was for

easily communicating to SVFD's 180 employees across multiple fire stations. Policy 171

also contains a clause specifying that communication over SVFD systems may not be

"disruptive, offensive, abusive or threatening." Thus, it appears that the purpose of SVFD's

electronic bulletin board was for communicating with all SVFD employees in a manner that

was not otherwise disruptive or offensive.

       Given this purpose, SVFD's restrictions on Sprague's speech over the SVFD bulletin

board are unreasonable. The record reflects that the bulletin board was used for a variety of

personal uses, from seeking recommendations for a babysitter to asking whether anyone

had any hay for sale. Sprague posted information about Fellowship activities, as well as links

to and short descriptions about the Fellowship's topics of discussion. He clearly intended to

reach SVFD employees with his communications; he spoke on behalf of or about the



                                             21
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

Fellowship, which was created by and consisted of SVFD employees. SVFD presents no

evidence that Sprague's communications were otherwise considered "disruptive, offensive,

abusive or threatening" beyond the attempts of his supervisors to halt the postings. See

Dougherty v. Sch. Dist, 772 F.Sd 979, 992 (3d Cir. 2014)(concluding that a court should

not "find against an employee where the disruption 'was primarily the result, not of the

plaintiff's exercise of speech, but of his superiors' attempts to suppress it'"(quoting Czurlanis

V. Albanese, 721 F.2d 98, 107 (3d Cir. 1983))); see also Tucker v. Cal. Dep't of Educ., 97

F.Sd 1204, 1211 (9th Cir. 1996)(concluding that time spent by supervisors "trying to restrict

. . . religious speech does not constitute disruption"). Considering the broad purpose of the

SVFD electronic bulletin board for a variety of personal uses relating to SVFD employees,

we hold that SVFD's restrictions preventing Sprague from posting about the Fellowship on

the bulletin board were unreasonable.^""

    b. SVFD Applied Policy 171 in a Manner That Was Not Viewpoint Neutral

       Given that SVFD's restrictions on the e-mail system were reasonable, we turn to

whether they were viewpoint neutral. A reasonable restriction cannot be justified when it "is

in fact based on the desire to suppress a particular point of view." Cornelius, 473 U.S. at

812. When the government targets particular views taken by speakers on a subject, it




  This does not mean that Sprague's posts on the bulletin board were necessarily protected by the
First Amendment. SVFD claims that it attempted to restrict Sprague's postings only to the extent that
he quoted scriptures or included other religious text. Therefore, it would have been acceptable for
Sprague to post the who, what, where, and when of Fellowship activities as long as he did not include
other religious elements. This justification for SVFD's restriction does not relate to its reasonabieness
as much as it relates to SVFD's establishment clause defense. Therefore, we confine our analysis
here to the restriction's reasonableness and reserve the discussion of the possible establishment
clause justification for the restriction on Sprague's bulletin board postings for discussion in the
following pages.

                                                  22
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

violates the First Amendment's requirement of viewpoint neutrality. Rosenberger, 515 U.S.

at 829.


       "[A]lthough a speaker may be excluded from a nonpublic forum if he wishes to
       address a topic not encompassed within the purpose of the forum . . . or if he
       is not a member of the class of speakers for whose especial benefit the forum
       was created ..., the government violates the First Amendment when it denies
       access to a speaker solely to suppress the point of view he espouses on an
       otherwise includible subject."

Lamb's Chapel, 508 U.S. at 394(second and third alterations in original)(quoting Cornelius,

473 U.S. at 806).

       The United States Supreme Court has decided three cases that control.^^

       First, in Lamb's Chapel, the Court held that a school district violated viewpoint

neutrality when it prohibited a church from showing a film series about family issues and

parenting on school property. Id. The school property was a limited public forum open only

to certain uses. Id. at 386. Among those permissible uses were '"social, civic and

recreational meetings and entertainments, and other uses pertaining to the welfare of the

community,'" as long as the gatherings were nonexclusive and open to the general public.

Id. The school had an additional policy prohibiting use of its property for '"religious

purposes.'" Id. at 387. Lamb's Chapel, an evangelical church in the community, sought

permission to show a film series on school property. Id. The film series featured a "licensed

psychologist, former associate clinical professor of pediatrics at the University of Southern




   These cases discuss a limited public forum, rather than a nonpublic forum. However, the Court
applies the same test to both limited public forums and nonpublic forums, analyzing whether a
restriction is reasonable and viewpoint neutral. Compare Good News Club, 533 U.S. at 106-07
(applying the reasonable and viewpoint neutral test to a limited public forum), with Cornelius, 473
U.S. at 806 (applying the reasonable and viewpoint neutral test to a nonpublic forum); see aiso
LIdsky, supra, at 1989-91 (noting that the same test applies to limited public forums and nonpublic
forums). Thus, the Court's analyses In these limited public forum cases employ the same analysis
that we must apply here.

                                                23
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

California, best-selling author, and radio commentator" discussing the negative effects of

media. Id. at 388. The psychologist's theory \Nas that these effects "could only be

counterbalanced by returning to traditional, Christian family values instilled at an early

stage." Id. The district denied the church permission to show the film series solely on the

basis that the "presentation would have been from a religious perspective." Id. at 394. The

Court determined that the school district applied its policies in an unconstitutional manner.

Id. at 393. Although the film series was permissible as a use benefiting the community and

it was open to the general public, the school district refused permission to show it on the

basis of its religious viewpoint. Id. at 394. As a result, the district violated the First

Amendment by attempting to regulate speech in a way that favored some viewpoints or

ideas at the expense of others. Id.

        Second, in Rosenberger, the Court held that the University of Virginia violated the

First Amendment when it denied funding to a religious student journal. 515 U.S. at 837. The

university disbursed money to various student extracurricular organizations from a "Student

Activities Fund (SAF)" if they met certain criteria. Id. at 824. One university policy qualified

'"student news, information, opinion, entertainment, or academic communications media

groups'" for SAF funds. Id. However, the university denied SAF funds to those organizations

that qualified as religious activities.^^ Id. at 825. The university denied SAF funds to a student

journal. Wide Awake Productions, on the ground that it was a '"religious activity.'" Id. at 827.

The journal '"offer[ed] a Christian perspective on both personal and community issues,

especially those relevant to college students at the University of Virginia.'" Id. at 826. The



   The university defined "religious activity" as "any activity that 'primarily promotes or manifests a
particular belie[f] in or about a deity or an ultimate reality.'" Rosenberger, 515 U.S. at 825 (alteration
in original).

                                                   24
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

Court concluded that the university engaged in viewpoint discrimination. Id. at 832. The

university did not prohibit religion as a subject matter, but instead disfavored student journals

with a religious editorial viewpoint. Id. at 831. The journal discussed otherwise acceptable

topics from a religious viewpoint. Id. Thus, the university's actions excluding the journal on

this basis were unjustified. Id. at 831-32.

       Third, in Good News Club, the Court held that a school engaged in viewpoint

discrimination when it excluded a religious club from using its property to hold meetings after

school. 533 U.S. at 109. The school permitted groups to hold meetings on its property that

were for '"instruction in any branch of education, learning or the arts'" and those '"social,

civic and recreational meetings and entertainment events, and other uses [that] pertain[ed]

to the welfare of the community,"' so long as the events were nonexclusive and open to the

general public. Id. at 102. The school prohibited use by any individual or group "'for religious

purposes.'" Id. at 103. The Good News Club, a religious organization, sought permission to

hold meetings after school. Id. The club sought to teach morals and character development

as discussed in the Bible to children through songs and games. Id. at 103, 108 (stating that

"no one disputes that the Club instructs children to overcome feelings of jealousy, to treat

others well, . . . and to be obedient, even if it does so in a nonsecular way"). The school

denied the club permission to meet after school on school property because it was a religious

organization. Id. Because the school allowed other groups to use its property for the

"teachings of morals and character development," but prohibited the club due to its religious

nature, the school engaged in viewpoint discrimination. Id. at 111-12.

       Here, official Policy 171—restricting personal use of SVFD's e-mail system—was

viewpoint neutral. However, there is evidence that SVFD did not apply Policy 171 to Sprague



                                              25
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8


in a viewpoint neutral manner. SVFD opened its e-mail system for discussion of the topics

in the EAP newsletters. SVFD forwarded the e-mails over the system and concedes that

employee discussion of those topics would be permissible. See Br. of Resp'ts at 25

(acknowledging that employees could "respond to a particular EAP email and inform SVFD

employees of other resources available on the topics discussed within the EAP newsletters,

as well as the time, place, and contact information of the organization or event"). As

discussed below, many of Sprague's e-mails touched on the same topics as the EAP

newsletters forwarded by SVFD. Therefore, SVFD could not allow discussion of those topics

from some viewpoints while excluding Sprague's viewpoint.

       Sprague presented evidence that SVFD permitted other firefighters to use the e-mail

system for business not related to official SVFD business. For example, e-mails sent over

the system discussed fundraisers, social events, and selling tickets to sports events. Yet,

the only time that SVFD sought to enforce Policy 171 waste preclude Sprague from sending

e-mails about the Fellowship.

       SVFD also permitted discussion of team building, and suicide and other mental health

issues over its e-maii system via the EAP Newsletters. It concedes that follow-up employee

discussion on these topics would be a permissible use of the e-mail system, stating that an

employee could "respond to a particular EAP e-maii and inform SVFD employees of other

resources available on the topics discussed . . . , as well as the time, place, and contact

information of the organization or event." Id. Sprague's e-maiis discussing suicide,

leadership, and stress relief offered a religious viewpoint on the same topics that were in the

EAP newsletters.




                                             26
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

       For example, one EAR newsletter featured the image of a woman meditating and

discussed strategies to "Change Your Mood" by providing suggestions to reduce negative

and stressful thoughts: use deep breathing exercises, exercise regularly, focus on uplifting

and inspiring reading and other activities, and remember with gratitude the positive things in

life. Other EAR newsletters discussed suicide and team building.

       In comparison, Sprague sent e-mails discussing the same topics. For example,

Sprague sent an e-mail with suggestions on how to reduce stress and deal with difficult

situations: build a life that will withstand stress and reexamine your life's foundations. He

also sent e-mails that discussed suicide and the relationship of leaders and followers. Some

of Sprague's e-mails included religious quotes, while others featured secular quotes. Each

e-mail provided resources on the relevant topics and/or directed recipients to the

Fellowship's newsletter.

       Once SVFD opened its e-mail system to discuss reducing negative and stressful

thoughts and recalling with gratitude the positive things in life, it could not exclude religious

viewpoints. See Good News Club, 533 U.S. at 112 (holding that "speech discussing

otherwise permissible subjects cannot be excluded from a .. . forum on the ground that the

subject is discussed from a religious viewpoint"). "What matters for purposes of the Free

Speech Clause is that [there] is no logical difference in kind between the invocation of

Christianity . . . and the invocation of teamwork, loyalty, or patriotism by other associations

to provide a foundation for their [discussions]." Id. at 111. When SVFD sought to halt

Sprague's speech, it focused on the religious content of the messages. See, e.g., CR at 382

(letter of reprimand sent to Sprague stating that "[tjhe inappropriate and prohibited behavior

involved written content that was of a religious nature, including religious symbols."), 385



                                               27
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

(letter of counseling sent to Sprague stating that "[t]he inappropriate and prohibited behavior

involved the use of language and written content that was of a religious nature, specifically

the quotation of scripture."), 386 (letter of counseling sent to Sprague stating that "Captain

Sprague was directed to cease using SVFD's e-mail system for distribution of documents

and messages that contained language that was of a religious nature (citation of scripture).

...'You cannotpost substantive religious material on either the physical or electronic bulletin

boards'. . . . A subsequent direct order to remove religious content was provided . ... The

continued practice of using scriptural quotes in messages . . . is a violation . . . and was

being removed from the system"). Even the notices of discipline that relied on Policy 171

focused on the "clear direction to stop sending e-mails or posting anything on the bulletin

board that contained content of a religious nature."

       SVFD did not apply Policy 171 neutrally, but selectively applied it to preclude Sprague

from expressing his religious viewpoint.

   c. SVFD's Interest in Avoiding an Establishment Clause Violation Did Not Outweigh
      Sprague's Interest in Speaking

       SVFD argues that its focus on and subsequent restriction of Sprague's religious

speech was justified, and even constitutionally mandated, to avoid an establishment clause

violation.   In other words, SVFD argues that as a government employer, its interest in

avoiding an establishment clause violation outweighed Sprague's interest in speaking. See

Lamb's Chapel, 508 U.S. at 394 (recognizing that "the interest of the State in avoiding an

Establishment Clause violation 'may be [a] compelling' one justifying an abridgment of free

speech otherwise protected by the First Amendment"(alteration in original)). We reject that


  SVFD concedes that the cost of Sprague's use of the e-mail system "could not be calculated and
would be de minimis." Sprague, 196 Wn. App. at 48 (Fearing, J., dissenting): see also CP at 79("Q.
Did [Captain Sprague's e-mails] ever cost the department additional funds? A. No.").

                                               28
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

defense in this case because permitting Sprague equal access to a government forum does

not violate the establishment clause.

       When examining a federal establishment clause claim, this court applies the Lemon^^

test.2® See Erdman v. Chapel Hill Presbyterian Church, 175 Wn.2d 659, 670-72, 286 P.3d

357 (2012)(plurality opinion). The Lemon test has three criteria for evaluating a challenge

under the establishment clause:

       "First, the [action] must have a secular legislative purpose; second, its principal
       or primary effect must be one that neither advances nor inhibits religion; finally,
       the [action] must not foster an excessive government entanglement with
       religion."

State ex rel. Gallwey v. Grimm, 146 Wn.2d 445, 471, 48 P.3d 274(2002)(internal quotation

marks omitted)(quoting Lemon, 403 U.S. at 612-13).

       Here, SVFD focuses on Justice O'Connor's gloss to the Lemon test, sometimes

referred to as the "endorsement analysis." See Steven G. Gey, Reconciling the Supreme

Court's Four Establishment Clauses, 8 U. Pa. J. Const. L. 725, 737 (2006). Under the

endorsement analysis, the first two prongs of the Lemon test turn on "whether the

government's actual purpose is to endorse or disapprove of religion . . . [and] whether the

government intends to convey a message of endorsement or disapproval of religion." Lynch

V. Donnelly, 465 U.S. 668, 690-91, 104 S. Ct. 1355, 79 L. Ed. 2d 604 (1984)(O'Connor, J.,

concurring). The government endorses religion when it "sends a message to nonadherents

that they are outsiders, not full members of the political community, and an accompanying

message to adherents that they are insiders, favored members of the political community.




25 Lemon v. Kurtzman, 403 U.S. 602, 91 8. Ct. 2105, 29 L. Ed. 2d 745 (1971).
2® Over the last 30 years, the United States Supreme Court has articulated 10 different establishment
clause standards. Steven G. Gey, Reconciling the Supreme Court's Four Establishment Ciauses, 8
U. Pa. j. Const. L. 725, 725 (2006).

                                                29
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

Disapproval sends the opposite message." Id. at 688 (O'Connor, J.. concurring). The court

assesses whether something may be considered an endorsement through the eyes of a

"reasonable observer evaluat[ing] whether a challenged governmental practice conveys a

message of endorsement of religion." County of Allegheny v. Am. Civil Liberties Union, 492

U.S. 573, 630, 109 8. Ct. 3086, 106 L. Ed. 2d 472 (1989)(O'Connor, J., concurring in part

and concurring in judgment).

       To evaluate SVFD's establishment clause argument, we turn again to Rosenberger

and Good News Club, as well Berry v. Department of Social & Health Services, 447 F.3d

642, 651 (9th Cir. 2006). We conclude that SVFD's establishment clause concerns are

chimerical.


       In Rosenberger, the Court rejected the University of Virginia's contention that granting

funding to a religious student journal would violate the establishment clause. 515 U.S. at

845-46. The Court held that "[i]t does not violate the Establishment Clause for a public

university to grant access to its facilities on a religion-neutral basis to a wide spectrum of

student groups." Id. at 842. So long as the university based its policy on a "religion-neutral

basis," it was not necessary for the university to deny access to religious groups in order to

comply with the establishment clause. Id. at 843, 845.

       Similarly in Good News Club, the Court rejected a school's establishment clause

defense. 533 U.S. at 119. Because granting the religious club access to school property

"would ensure neutrality, not threaten it," the court held that the school's argument that it

might be perceived as endorsing religion was not supported. Id. at 114, 117. In fact, the

"danger that children would misperceive the endorsement of religion [was not] any greater

than the danger that they would perceive a hostility toward the religious viewpoint if the Club



                                              30
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8


were excluded. . . ." Id. at 118. Thus, the countervailing free speech rights of the club

outweighed the school's claimed establishment clause defense. Id. at 119.

       On very different facts, the Ninth Circuit has held that a state agency's interest in

avoiding an establishment clause violation outweighed an employee's interest in religious

expression in Berry, 447 F.Sd at 651. Berry worked for a state agency where his official

duties involved assisting clients' transition out of welfare programs. Id. at 646. As part of his

duties, he interviewed clients in his cubicle, where he displayed a Bible and religious

messages. Id. at 647. His employer told Berry to remove any religious materials out of the

view of clients: it did not otherwise prohibit Berry from discussing religion with his coworkers.

Id. at 646-47. Berry sued his employer, claiming, among other things, a violation of his right

to free speech under the First Amendment. Id. at 647-48.

       The Ninth Circuit held that the state agency's interest in avoiding an establishment

clause violation outweighed Berry's free speech rights. Id. at 651. The fact that Berry

represented the state agency in his client interviews was dispositive. The court concluded

that because Berry acted as an agent of the State, clients "may be motivated to seek ways

of ingratiating themselves with . . . Berry, or conversely, they may seek reasons to explain a

perceived failure to assist them." Id. Thus, Berry's display of religious items viewable by

clients "[ran] a real danger of entangling the Department with religion." Id. Consequently,

under the Pickering balancing test, the state agency's interest in avoiding the appearance

of endorsing a religious message outweighed Berry's interest in displaying religious items in

his cubicle, which was "frequented by the Department's clients." Id. at 652.

       Here, unlike Berry, Sprague was not discussing or attempting to discuss religion with

members of the public at large. Instead, he sought to share his religious viewpoint on mental



                                              31
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

health and leadership topics with some of his coworkers. SVFD permitted discussion of

these topics from other nonreligious viewpoints via the EAR newsletters and potential
employee follow-up discussions. Permitting Sprague equal access to the forums to discuss
the same topics would not violate the establishment clause. See Rosenberger, 515 U.S. at

842 (concluding that granting access to a forum "on a religion-neutral basis to a wide

spectrum of. . . groups" does not violate the establishment clause). Nor could a reasonable

observer perceive SVFD's equal treatment of Sprague's religious speech and other speech

as a government endorsement of religion. See Good News Club, 533 U.S. at 115. For these

reasons, we conclude that SVFD's interest in avoiding an establishment clause violation

does not outweigh Sprague's First Amendment rights.

   d. SVFD's Other Interests Do Not Outweigh Sprague's Interest in Speaking.

      SVFD and amicus, Washington Employment Lawyers Association (WELA), also

argue that SVFD's other interests as an employer outweighed Sprague's interest in

speaking. Specifically, they argue that Sprague's e-mails were coercive to other employees,

that SVFD needed to restrict religious speech in order to prevent discrimination, and that

SVFD interests in a loyal employment relationship necessitated and justified the restrictions

on Sprague's speech. We disagree for the following reasons.

      SVFD relies on Sprague's position as a captain to argue that Sprague's e-mails were

coercive to his subordinates. However, Sprague did not send e-mails as part of his official

duties as captain, but as a member of the Fellowship, an organization formed by SVFD

employees, and as part of a follow-up discussion to topics introduced by SVFD through the

EAR newsletters. It does not appear that Sprague triggered SVFD's rules for the line of

command when he sent out e-mails in this context.




                                             32
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

       Nor does the record support SVFD's contention that SVFD employees could not

respond or react to Sprague's messages. Sprague solicited feedback from his coworkers,

including information from those who did not wish to receive the e-mails. In fact, one

employee requested to be removed from the list, and Sprague removed him. The facts

simply do not support SVFD's contention that Sprague's position as captain coerced other

employees to participate in religious activities. Cf. Venters v. City of Delphi, 123 F.3d 956,

970 (7th Cir. 1997)(holding that a police chief coerced a radio dispatcher in violation of the

establishment clause by pressuring her to conform her conduct with his religious beliefs and

indicating that she would lose her job if she failed to do so).

       WELA also argues that because of Sprague's position as captain, SVFD was required

to restrict his speech to comply with its duties under relevant nondiscrimination laws.

However, WELA focuses on the act of supervisors proselytizing to subordinates. Sprague

does not challenge the right of SVFD to adopt a policy restricting the rights of supervisors to

proselytize to their subordinates. Neither is such a policy at issue here. Instead, we are

concerned with SVFD's policy proscribing discussion from a religious viewpoint on otherwise

permissible topics. Such a policy violates, rather than upholds, relevant nondiscrimination

laws. See, e.g., RCW 49.60.180 (prohibiting discrimination by an employer on the basis of

creed). Nor did SVFD present any evidence that Sprague's communications constituted

harassment or led to discrimination of other employees. CP at 359-60 ("Q. Has anyone

complained at any point that Jon Sprague is disparaging people? A. No. . . . Q. Okay. And

no one complained that he was offending them or being abusive? A. Not that I'm aware of.

Q. Or disrupting them or threatening them? A. Not that I'm aware of."), 79 ("Q. At any point

did Captain Sprague's alleged activities that led to his discipline, did they ever cause any



                                              33
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

disruption in the workplace? A. No."). Consequently, in this case, SVFD's duty under

nondiscrimination laws did not outweigh Sprague's interest in speaking.

       ysiELA also questions Sprague's right to send his messages because "[f]irefighters

often face life or death situations and depend on each other for their very survival." An

employer might justify an abridgment of speech when an employee's "statement would

create problems in maintaining discipline by immediate supervisors or harmony among co-

workers," or when "the employment relationship is one in which personal loyalty and

confidence are necessary." White, 131 Wn.2d at 15. Again, there is no evidence that

Sprague's statements created an issue of discipline or upset harmony among SVFD

employees.

       Although SVFD presented no evidence that Sprague created any disciplinary issue,

it is reasonable to characterize Sprague's employment relationship with SVFD as one in

which loyalty and confidence are necessary—firefighters depend on one another in life-

threatening situations. See Anzaldua v. Ne. Ambulance & Fire Prat. Dist., 793 F.3d 822, 834

(8th Cir. 2015)('"When lives may be at stake in a fire, an espirit de corps is essential to the

success of the joint endeavor.'" (internal quotation marks omitted)(quoting Shands v. City

of Kennett, 993 F.2d 1337, 1344-45)(8th Cir. 1993))). An appeal for esprit de corps does

not justify an unconstitutional restriction of speech. See White, 131 Wn.2d at 10. Because

Sprague was speaking on a matter of public concern even when he posted messages that

his SVFD supervisors perceived as critical, and given the evidence that Sprague's speech

was not disruptive or othenvise harmful, we conclude that Sprague's interest in speaking

outweighed SVFD's interest in a loyal employment relationship here. Of. Anzaldua, 793 F.3d

at 835-36.




                                              34
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

        For the foregoing reasons, we conclude that SVFD's interest in preventing religious

discrimination and a loyal employment relationship did not outweigh Sprague's First

Amendment rights here.

  II.   Collateral Estoppel

        Having concluded that Sprague has met his initial burden to show that SVFD engaged

in viewpoint discrimination, we turn to applicability of collateral estoppel to Sprague's case

and conclude that collateral estoppel does not bar Sprague's lawsuit for three reasons.

        Collateral estoppel, also known as issue preclusion, bars the relitigation of issues that

were decided in a previous proceeding involving the same parties. Christensen, 152 Wn.2d

at 306. The court considers four factors to determine whether collateral estoppel applies;

        "(1) identical issues; (2) a final judgment on the merits; (3) the party against
        whom the plea is asserted must have been a party to or in privity with a party
        to the prior adjudication; and (4) application of the doctrine must not work an
        injustice on the party against whom the doctrine is to be applied."

Shoemaker V. City ofBremerton, 109Wn.2d 504,507,745 P.2d 858(1987)(quoting Malland

V. Dep't of Ret. Sys., 103 Wn.2d 484, 489, 694 P.2d 16 (1986)). In addition, the issues to be

precluded must have been actually litigated and necessarily decided in the first proceeding.

Id. at 508. The party against whom collateral estoppel is asserted must have had a full and

fair opportunity to litigate the issues in the first proceeding. Christensen, 152 Wn.2d at 307.

        In addition, when deciding whether to apply collateral estoppel to an administrative

proceeding, the court examines three more factors:

        "(1) whether the agency acting within its competence made a factual decision;
        (2) agency and court procedural differences; and (3) policy considerations."

Shoemaker, 109 Wn.2d at 508 (quoting State v. Dupard, 93 Wn.2d 268, 275, 609 P.2d 961

(1980)).




                                               35
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8


       The parties agree that the Commission's hearing resulted in a final judgment on the

merits and that Sprague was a party in that hearing. They focus instead on whether the

issues decided by the Commission are identical to the issues presented by Sprague in his

lawsuit and whether the application of collateral estoppel would be unjust. The parties also

dispute whether the Commission's hearing merits collateral estoppel under the three

additional considerations that we apply to administrative proceedings.

       SVFD relies on Shoemaker, arguing that Sprague's case presents identical issues.

In Shoemaker, we applied collateral estoppel to a civil service commission's hearing

upholding a police officer's demotion after the officer testified concerning irregularities in the

police department's performance evaluations. Id. at 505-06. He petitioned the City of

Bremerton's Civil Service Commission to reverse the demotion. Id. at 506. At the

commission's hearing, Shoemaker was represented by counsel who gave opening and

closing statements, examined and cross-examined witnesses, examined documents,

submitted a hearing memorandum, and made objections that the commissioners heard and

decided. Id.


       The Bremerton commission ruled that Shoemaker was not demoted in retaliation for

his testimony. Id. Shoemaker failed to pursue an appeal of the Bremerton commission's

decision. Id. at 507. He then filed a civil rights action in the federal district court under 42

U.S.C. section 1983. Id. This court held that collateral estoppel barred Shoemaker's federal

lawsuit. Id. at 513. We reasoned that the procedures of the Bremerton commission justified

the application of collateral estoppel. Shoemaker presented identical issues to the

Bremerton commission and the federal court, the Bremerton commission made findings of




                                               36
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

fact, and the disparity of relief offered in the two venues did not violate public policy or work

an injustice. Id. at 510-13.

       Sprague's case differs from Shoemaker's case in three basic ways^^ that we discuss

below—most particularly, it differs because Sprague's underlying claim is a constitutional

one for which we grant the Commission no deference. As a result, we decline to apply

collateral estoppel to Sprague's case and instead address the constitutional issues that he

presents.

       First, the S/7oema/cer issues decided by the Bremerton commission are not identical

to the issues presented in this case. See 109 Wn.2d at 511. The issue in this case is whether

SVFD's policy violated the First Amendment by discriminating against Sprague's speech

because it included religious discussion and references. This is a speech issue, not a religion

issue.2® Sprague's determination to continue to speak, rather than his religious beliefs, led

to his dismissal for insubordination.

       The issue before the Spokane County Civil Service Commission was whether

Sprague's employment was terminated in good faith "for cause" within the meaning of RCW

41.08.090. The hearing was statutorily limited: "The investigation shall be confined to the

determination of the question of whether such removal, suspension, demotion or discharge

was or was not made for political or religious reasons and was or was not made in good faith

for cause." Id. The actual reason for dismissal was Sprague's disobedience to a "direct order



2'' In addition, the court noted that the "key question" in Shoemakerwas whether there were sufficient
procedural differences between the Bremerton commission's hearing and the federal lawsuit. 109
Wn.2d at 508-09. In contrast, the key question here is whether the issues presented to the
Commission and the superior court are identical. For the reasons discussed below, the constitutional
issues of free speech presented to the superior court are not identical to those that the Commission
considered.
   We do not address whether the actions of the SVFD might give rise to a claim for religious
discrimination because Sprague has not raised any such claim before us.

                                                 37
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

of Chief Thompson." The Commission found "[t]he evidence from the investigation and

hearing disclosed that Sprague was not terminated for religious reasons" and the evidence

further established just cause.

       Several factors weigh heavily against SVFD's argument that the issues in this case

are the same as the issues before the Commission. First, the Commission is required by

RCW 41.08.090 to find whether or not a civil servant was terminated for a religious reason.

This strongly suggests that the statute's concern with religious reasons is to protect the free

exercise of religion. But here we are concerned with free speech, not free exercise. Second,

the actual cause of termination was Sprague's refusal to follow orders that he perceived to

be unconstitutional. Third, the Commission misperceived Sprague's claim to be that he was

singled out for unfair treatment as compared to adherents of other religions. The

Commission reasoned,"No other departmental employees were allowed to express similar

religious views using department property, or did so without receiving the same evenly

applied discipline or punishment." The Commission missed the thrust of Sprague's claim,

which is at issue here: the constitutional violation is not that believers must always be

allowed to post religious messages on nonpublic channels of communication. The violation

is that SVFD allowed nonreligious postings by other employees but would not allow postings

on identical topics if those postings included religious messages.

       To the extent that the Commission considered the constitutional questions of free

speech at issue here, it did not make a final decision. Nor was the Commission authorized

to decide any free speech issues according to the terms of its jurisdictional statute, RCW

41.08.090. RCW 41.08.090 grants the Commission authority to consider only whether

termination was for political or religious reasons or if it was made in good faith for cause.



                                             38
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8


The Commission does not have the competence to make additional legal conclusions, such

as whether SVFD violated Sprague's free speech rights. Shoemaker, 109 Wn.2d at 511

(stating that the Commission has competence to make factual determinations only). While

the Commission noted that it was "fully aware of its additional obligations to follow the law

relating to the protections set forth within the First Amendment to the United States

Constitution" and it proceeded to lay out the relevant free speech test, it did not decide

whether SVFD violated Sprague's free speech rights. Instead, it merely recited relevant

precedent without applying that precedent to Sprague's case. This was the proper choice

on the part of the Commission, as it did not have the competence to decide whether SVFD

complied with the First Amendment. We do not apply collateral estoppel to the free speech

issues that the Commission did not. and could not. decide. The free speech questions

presented by Sprague have yet to be evaluated in full by any adjudicatory body.

       Second, because of the disparity of relief offered by the Commission compared to the

relief offered by the court, it would be unjust to apply collateral estoppel to Sprague's claims.

When the disparity between the reliefs available creates the risk that "litigants [may]forgo

their administrative remedies for fear of preclusion in other, more substantial claims."

collateral estoppel is inappropriate. Shoemaker, 109 Wn.2d at 513. In the hearing before the

Commission. Sprague sought reinstatement. In this lawsuit. Sprague seeks reinstatement,

injunctive relief, a declaratory judgment invalidating SVFD's policy, special damages for lost

wages and benefits, damages for emotional distress, and punitive damages for the violation

of his civil rights. The Commission has authority to order reinstatement only; it cannot

provide any of the other forms of relief that Sprague now seeks. RCW 41.08.090 ("The

commission . . . may modify the order of removal, suspension, demotion or discharge by



                                              39
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

directing a suspension, without pay, for a given period, and subsequent restoration to duty,

or demotion in classification, grade, or pay . . .        Applying collateral estoppel to Sprague's

claims in these circumstances creates a negative incentive for terminated public employees

to forgo their administrative remedies before the Commission out of fear they will be unable

to receive other remedies available from the court.^®

        Finally, public policy considerations support Sprague's lawsuit moving forward."[T]he

relitigation of an important public question of law such as the validity of the . . . ordinance

should not be foreclosed by collateral estoppel." Kennedy v. City of Seattle, 94 Wn.2d 376,

379, 617 P.2d 713 (1980). Sprague's case presents important issues of state and federal

law. The extent to which a public employer may restrict an employee's speech, especially

when that speech is religious, is a complex issue affecting over 63,000 Washington state

employees. See Office of Fin. Mgmt., Number of Employees and Headcount Trends (Sept.

3, 2017), https://ofm.wa.gov/state-human-resources/workforce-data-planning/workforce-

data-trends/workforce-profile-overview/number-employees-and-headcount-trends

[https://perma.cc/VU3Q-2NZ9]. We should not give preclusive effect to agency decisions

when they are intertwined with such important constitutional questions. See Kennedy, 94

Wn.2d at 379(holding that an appellate court is the most appropriate forum to decide matters

of constitutionality).

        Therefore, for the foregoing reasons, we decline to apply collateral estoppel to

Sprague's case.



  This reasoning also falls under the "public policy considerations" factor of our test for analyzing
whether collateral estoppel should apply to administrative proceedings. We previously stated that
"the injustice factor 'recognizes the significant role of public policy.'" Christensen, 152 Wn.2d at 309
(quoting State v. Vasquez, 148 Wn.2d 303, 309, 59 P.3d 648 (2002)). Therefore, whether one
considers this truly a matter of "injustice" or a matter of "public policy" instead, it supports a finding
that collateral estoppel should not apply.

                                                   40
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

 III.   Issues on Remand

        To prevail on a wrongful termination claim based on a violation of the First

Amendment, an employee must show that his or her conduct was constitutionally protected

and that conduct was a '"motivating factor'" in the adverse employment decision. Mt. Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287, 97 S. Ct. 568, 50 L. Ed. 2d 471

(1977). Once the employee proves these elements, the burden shifts to the employer to

show "by a preponderance of the evidence that it would have reached the same decision as

to . . . reemployment even in the absence of the protected conduct." Id.

        Since the speech at issue here was constitutionally protected and a '"motivating

factor'" in SVFD's decision to terminate Sprague, we remand to the superior court.2° Id. On

remand, the burden will shift to SVFD to show by a preponderance of the evidence that it

would have terminated Sprague even in the absence of his protected conduct. Id. SVFD

must additionally show that Sprague's termination was justified under ROW 41.08.080,

which permits the termination of civil service employees like Sprague only upon certain

conditions. Assuming that the trier of fact determines that Sprague's termination was not

otherwise justifiable, the trier of fact should then determine the applicable amount Of

damages that Sprague suffered from SVFD's viewpoint discrimination.

                                         CONCLUSION

        In sum, we reverse the superior court's grant of summary judgment to SVFD. While

Policy 171 is reasonable, SVFD applied it to Sprague in a manner that was not viewpoint

neutral. SVFD permitted some viewpoints, but prohibited Sprague's viewpoint. Here,

SVFD's interest in avoiding an establishment clause violation does not outweigh Sprague's


  The concurrence-dissent incorrectly accuses us of asserting "that no fact-finding is necessary."
Concurrence-dissent at 3. We clearly remand for resolution of genuine issues of material fact.

                                                41
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8

interests under the First Amendment. Permitting equal access to a forum does not endorse

religion. Nor did SVFD's other interests as an employer outweigh Sprague's interest in

speaking here. There still remain genuine issues of material fact as to whether the

termination of Sprague's employment was justified and if not, what damages Sprague

suffered. We also hold that collateral estoppel does not bar Sprague's lawsuit; the

Commission decided a different issue from the one before us today. Therefore, we reverse

and remand to the superior court for further proceedings consistent with this opinion.




                                            42
Sprague v. Spokane Valley Fire Dep't et al.
No. 93800-8




                                                   -nh—^
      WE CONCUR.




                                                     kaf4
                                                           u
                                               r




                                          43
Sprague v. Spokane Valley Fire Dep't, et a/., No. 93800-8
Yu, J.(concurring in part and dissenting in part)




                                         No. 93800-8


       YU,J.(concurring in part and dissenting in part)— The majority resolves

petitioner Jonathan Sprague's First Amendment claim as a matter of law by

ignoring a critical, unresolved question of fact: Did Spokane Valley Fire

Department(SVFD)actually have an unwritten electronics communication policy

or practice that discriminated against religious viewpoints? See U.S. CONST,

amend. I. I cannot agree that the size of the record or the length ofthe proceedings

are adequate substitutes for necessary fact-finding. See majority at 9-10. I also

cannot join the majority's characterization of SVFD's legitimate concerns about a

supervisor's use of government resources in a government workplace to

promulgate his personal religious views as "chimerical." Id. at 30. The majority's

dismissive treatment of SVFD's position suggests a view that using government

resources to promote specific religious concepts is entirely appropriate, and that
Sprague v. Spokane Valley Fire Dep't, et a/., No. 93800-8
Yu, J.(concurring in part and dissenting in part)

any attempt by a government employer to regulate such activity is unconstitutional.

I disagree and therefore respectfully dissent in part.'

       A government employer may regulate its employees' political or religious

speech at work by implementing policies or practices that restrict a public

employee's use of work e-mail and government resources. Enforcing such policies

does not automatically constitute viewpoint discrimination that offends the First

Amendment. As noted by Judge Lawrence-Berrey, the Pickering test "recognizes

that government, in its capacity as an employer, has interests in regulating the

speech of its employees that differ significantly from those it possesses in

connection with regulating the speech of its citizens." Sprague v. Spokane Valley

Fire Dep't, 196 Wn. App. 21, 34, 381 P.3d 1259(2016)(Lawrence-Berrey, J.,

concurring)(citing Berry v. Dep't ofSoc. Servs., 447 F.3d 642,648 (9th Cir. 2006)

(citing Pickering v. Ed. ofEduc., 391 U.S. 563, 568, 88 S. Ct. 1731, 20 L. Ed. 2d

811 (1968))), review granted, 187 Wn.2d 1031, 399 P.3d 1104(2017). Simply

put, forum matters. And as the majority acknowledges, the fora at issue in this

case (private e-mail and electronic bulletin boards provided by a government

agency) are nonpublic. Majority at 14.




      'I concur in the majority's conclusion that Sprague is not collaterally estopped from
pursuing his claims in a court of law. Majority at 35.
Sprague v. Spokane Valley Fire Dep 't, et al, No. 93800-8
Yu, J.(concurring in part and dissenting in part)

       Nevertheless, Sprague argues that SVFD's restrictions on his use of SVFD's

e-mail and electronic bulletin board violated the First Amendment because SVFD

allegedly had an unwritten policy or practice that specifically restricted religious

speech or singled out Sprague for proselytizing in its effort to curb his use of

government resources that prohibited all speech from a religious viewpoint. See

Suppl. Br. of Jonathan J. Sprague at 7. However, this case was resolved on

summary judgment and the record is inadequate to conclude that SVFD in fact had

such an unwritten policy or practice. Moreover, despite the majority's assertions

that no fact-finding is necessary, Sprague himself"asks this Court to reverse the

Court of Appeals decision in all respects, and remand the case for trial." Id. at 25.

        I would remand for further fact-finding on whether SVFD had an unwritten

policy or practice that was specifically hostile to religious viewpoints. I therefore

respectfully dissent from the majority's conclusion that the record establishes that

SVFD violated Sprague's First Amendment rights as a matter oflaw.
Sprague v. Spokane Valley Fire Dep't, No. 93800-8
Yu, J.(concurring in part and dissenting in part)